Case 6:20-cv-00725-ADA Document 37-3 Filed 03/01/21 Page 1 of 19




            EXHIBIT 3
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames2over
                                                                                                                             of MPLS
                                                                                                                                19 Networks




  Network Working Group                                                        Luca Martini
  Internet Draft                                                        Cisco Systems, Inc.
  Expiration Date: August 2005                                              Nasser El-Aawar
                                                               Level 3 Communications, LLC.

  Steve Vogelsang                                                              Daniel Tappan
  John Shirron                                                                 Eric C. Rosen
  Toby Smith                                                                   Alex Hamilton
  Laurel Networks, Inc.                                                  Jayakumar Jayakumar
                                                                         Cisco Systems, Inc.

  Vasile Radoaca                                                    Dimitri Stratton Vlachos
  Nortel Networks                                                        Mazu Networks, Inc.

  Andrew G. Malis                                                         Chris Liljenstolpe
  Vinai Sirkay                                                              Cable & Wireless
  Vivace Networks, Inc.
                                                                                 Giles Heron
  Dave Cooper                                                            PacketExchange Ltd.
  Global Crossing
                                                                            Kireeti Kompella
                                                                            Juniper Networks

                                                                              February 2005


  Encapsulation Methods for Transport of Layer 2 Frames Over IP and MPLS Networks


                       draft-martini-l2circuit-encap-mpls-09.txt

  Status of this Memo

      By submitting this Internet-Draft, we certify that any applicable
      patent or other IPR claims of which we are aware have been disclosed,
      or will be disclosed, and any of which we become aware will be
      disclosed, in accordance with RFC 3668.


      Internet-Drafts are working documents of the Internet Engineering
      Task Force (IETF), its areas, and its working groups. Note that other
      groups may also distribute working documents as Internet-Drafts.

      Internet-Drafts are draft documents valid for a maximum of six months
      and may be updated, replaced, or obsoleted by other documents at any
      time. It is inappropriate to use Internet-Drafts as reference
      material or to cite them other than as "work in progress."




  Martini, et al.                                                                  [Page 1]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             1/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames3over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


      The list of current Internet-Drafts can be accessed at
      http://www.ietf.org/1id-abstracts.html

      The list of Internet-Draft Shadow Directories can be accessed at
      http://www.ietf.org/shadow.html.

  Abstract

      This document describes methods for encapsulating the Protocol Data
      Units (PDUs) of layer 2 protocols such as Frame Relay, ATM, or
      Ethernet for transport across an MPLS or IP network.


  Table of Contents

       1         Specification of Requirements ..........................                 3
       2         Introduction ...........................................                 3
       3         General encapsulation method ...........................                 4
       3.1       The Control Word .......................................                 4
       3.1.1     Setting the sequence number ............................                 5
       3.1.2     Processing the sequence number .........................                 5
       3.2       MTU Requirements .......................................                 6
       4         Protocol-Specific Details ..............................                 7
       4.1       Frame Relay ............................................                 7
       4.2       ATM ....................................................                 8
       4.2.1     ATM AAL5 CPCS-SDU Mode .................................                 8
       4.2.2     ATM Cell Mode ..........................................                10
       4.2.3     OAM Cell Support .......................................                11
       4.2.4     CLP bit to Quality of Service mapping ..................                12
       4.3       Ethernet VLAN ..........................................                12
       4.4       Ethernet ...............................................                12
       4.5       HDLC ...................................................                13
       4.6       PPP ....................................................                13
       5         Using an MPLS Label as the Demultiplexer Field .........                13
       5.1       MPLS Shim EXP Bit Values ...............................                14
       5.2       MPLS Shim S Bit Value ..................................                14
       5.3       MPLS Shim TTL Values ...................................                14
       6         Security Considerations ................................                14
       7         IANA Considerations ....................................                14
       8         Full Copyright Statement ...............................                14
       9         Intellectual Property Statement ........................                15
      10         References .............................................                15
      11         Author Information .....................................                16




  Martini, et al.                                                                 [Page 2]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             2/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames4over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


  1. Specification of Requirements

      The key words "MUST", "MUST NOT", "REQUIRED", "SHALL", "SHALL NOT",
      "SHOULD", "SHOULD NOT", "RECOMMENDED", "MAY", and "OPTIONAL" in this
      document are to be interpreted as described in RFC 2119


  2. Introduction

      In an MPLS or IP network, it is possible to use control protocols
      such as those specified in [1] to set up "emulated virtual circuits"
      that carry the the Protocol Data Units of layer 2 protocols across
      the network. A number of these emulated virtual circuits may be
      carried in a single tunnel. This requires of course that the layer 2
      PDUs be encapsulated. We can distinguish three layers of this
      encapsulation:

         - the "tunnel header", which contains the information needed to
           transport the PDU across the IP or MPLS network; this is header
           belongs to the tunneling protocol, e.g., MPLS, GRE, L2TP.

         - the "demultiplexer field", which is used to distinguish
           individual emulated virtual circuits within a single tunnel; this
           field must be understood by the tunneling protocol as well; it
           may be, e.g., an MPLS label or a GRE key field.

         - the "emulated VC encapsulation", which contains the information
           about the enclosed layer 2 PDU which is necessary in order to
           properly emulate the corresponding layer 2 protocol.

      This document specifies the emulated VC encapsulation for a number of
      layer 2 protocols. Although different layer 2 protocols require
      different information to be carried in this encapsulation, an attempt
      has been made to make the encapsulation as common as possible for all
      layer 2 protocols.

      This document also specifies the way in which the demultiplexer field
      is added to the emulated VC encapsulation when an MPLS label is used
      as the demultiplexer field.

      QoS related issues are not discussed in this draft

      For the purpose of this document R1 will be defined as the ingress
      router, and R2 as the egress router. A layer 2 PDU will be received
      at R1, encapsulated at R1, transported, decapsulated at R2, and
      transmitted out of R2.




  Martini, et al.                                                                 [Page 3]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             3/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames5over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


  3. General encapsulation method

      In most cases, it is not necessary to transport the layer 2
      encapsulation across the network; rather, the layer 2 header can be
      stripped at R1, and reproduced at R2. This is done using information
      carried in the control word (see below), as well as information that
      may already have been signaled from R1 to R2.


  3.1. The Control Word

      There are three requirements that may need to be satisfied when
      transporting layer 2 protocols over an IP or MPLS backbone:

            -i. Sequentiality may need to be preserved.
           -ii. Small packets may need to be padded in order to be
                transmitted on a medium where the minimum transport unit is
                larger than the actual packet size.
          -iii. Control bits carried in the header of the layer 2 frame may
                need to be transported.

      The control word defined here addresses all three of these
      requirements. For some protocols this word is REQUIRED, and for
      others OPTIONAL. For protocols where the control word is OPTIONAL
      implementations MUST support sending no control word, and MAY support
      sending a control word.

      In all cases the egress router must be aware of whether the ingress
      router will send a control word over a specific virtual circuit.
      This may be achieved by configuration of the routers, or by
      signaling, for example as defined in [1].

      The control word is defined as follows:

       0                   1                   2                   3
       0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      | Rsvd | Flags |0 0|    Length |      Sequence Number            |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+

      In the above diagram the first 4 bits are reserved for future use.
      They MUST be set to 0 when transmitting, and MUST be ignored upon
      receipt.

      The next 4 bits provide space for carrying protocol specific flags.
      These are defined in the protocol-specific details below.

      The next 2 bits MUST be set to 0 when transmitting.



  Martini, et al.                                                                 [Page 4]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             4/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames6over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


      The next 6 bits provide a length field, which is used as follows: If
      the packet's length (defined as the length of the layer 2 payload
      plus the length of the control word) is less than 64 bytes, the
      length field MUST be set to the packet's length. Otherwise the length
      field MUST be set to zero. The value of the length field, if non-
      zero, can be used to remove any padding. When the packet reaches the
      service provider's egress router, it may be desirable to remove the
      padding before forwarding the packet.

      The next 16 bits provide a sequence number that can be used to
      guarantee ordered packet delivery. The processing of the sequence
      number field is OPTIONAL.

      The sequence number space is a 16 bit, unsigned circular space. The
      sequence number value 0 is used to indicate an unsequenced packet.


  3.1.1. Setting the sequence number

      For a given emulated VC, and a pair of routers R1 and R2, if R1
      supports packet sequencing then the following procedures should be
      used:

         - the initial packet transmitted on               the emulated VC MUST use
           sequence number 1
         - subsequent packets MUST increment               the sequence number by one for
           each packet
         - when the transmit sequence number               reaches the maximum 16 bit
           value (65535) the sequence number               MUST wrap to 1

      If the transmitting router R1 does not support sequence number
      processing, then the sequence number field in the control word MUST
      be set to 0.


  3.1.2. Processing the sequence number

      If a router R2 supports receive sequence number processing, then the
      following procedures should be used:

      When an emulated VC is initially set up, the "expected sequence
      number" associated with it MUST be initialized to 1.

      When a packet is received on that emulated VC, the sequence number
      should be processed as follows:




  Martini, et al.                                                                 [Page 5]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             5/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames7over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


         - if the sequence number on the packet is 0, then the packet passes
           the sequence number check

         - otherwise if the packet sequence number >= the expected sequence
           number and the packet sequence number - the expected sequence
           number < 32768, then the packet is in order.

         - otherwise if the packet sequence number < the expected sequence
           number and the expected sequence number - the packet sequence
           number >= 32768, then the packet is in order.

         - otherwise the packet is out of order.

      If a packet passes the sequence number check, or is in order then, it
      can be delivered immediately. If the packet is in order, then the
      expected sequence number should be set using the algorithm:

      expected_sequence_number := packet_sequence_number + 1 mod 2**16
      if (expected_sequence_number = 0) then expected_sequence_number := 1;

      Packets which are received out of order MAY be dropped or reordered
      at the discretion of the receiver.

      If a router R2 does not support receive sequence number processing,
      then the sequence number field MAY be ignored.


  3.2. MTU Requirements

      The network MUST be configured with an MTU that is sufficient to
      transport the largest encapsulation frames. If MPLS is used as the
      tunneling protocol, for example, this is likely to be 12 or more
      bytes greater than the largest frame size. Other tunneling protocols
      may have longer headers and require larger MTUs. If the ingress
      router determines that an encapsulated layer 2 PDU exceeds the MTU of
      the tunnel through which it must be sent, the PDU MUST be dropped. If
      an egress router receives an encapsulated layer 2 PDU whose payload
      length (i.e., the length of the PDU itself without any of the
      encapsulation headers), exceeds the MTU of the destination layer 2
      interface, the PDU MUST be dropped.




  Martini, et al.                                                                 [Page 6]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             6/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames8over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


  4. Protocol-Specific Details

  4.1. Frame Relay

      A Frame Relay PDU is transported without the Frame Relay header or
      the FCS. The control word is REQUIRED; however, its use is optional,
      although desirable. Use of the control word means that the ingress
      and egress LSRs follow the procedures below. If an ingress LSR
      chooses not to use the control word, it MUST set the flags in the
      control word to 0; if an egress LSR chooses to ignore the control
      word, it MUST set the Frame Relay control bits to 0.

      The BECN, FECN, DE and C/R bits are carried across the network in the
      control word. The edge routers that implement this document MAY, when
      either adding or removing the encapsulation described herein, change
      the BECN and/or FECN bits from zero to one in order to reflect
      congestion in the network that is known to the edge routers, and the
      D/E bit from zero to one to reflect marking from edge policing of the
      Frame Relay Committed Information Rate. The BECN, FECN, and D/E bits
      SHOULD NOT be changed from one to zero.

      The following is an example of a Frame Relay packet:

        0                   1                   2                   3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      | Rsvd |B|F|D|C|      Length     |        Sequence Number         |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |                       Frame Relay PDU                           |
      |                              "                                  |
      |                              "                                  |
      |                              "                                  |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+

         * B ( BECN ) Bit

            The ingress router, R1, SHOULD copy the BECN field from the
            incoming Frame Relay header into this field. The egress router,
            R2, MUST generate a new BECN field based on the value of the B
            bit.

         * F ( FECN ) Bit

            The ingress router, R1, SHOULD copy the FECN field from the
            incoming Frame Relay header into this field. The egress router,
            R2, MUST generate a new FECN field based on the value of the F
            bit.




  Martini, et al.                                                                 [Page 7]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             7/18
2/17/2021                Casedraft-martini-l2circuit-encap-mpls-09
                               6:20-cv-00725-ADA Document                        37-3
                                                                   - Encapsulation MethodsFiled   03/01/21
                                                                                           for Transport of Layer 2Page
                                                                                                                    Frames9over
                                                                                                                             of MPLS
                                                                                                                                19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                  February 2005


         * D ( DE ) Bit

            The ingress router, R1, SHOULD copy the DE field from the
            incoming Frame Relay header into this field. The egress router,
            R2, MUST generate a new DE field based on the value of the D bit.

            If the tunneling protocol provides a field which can be set to
            specify a Quality of Service, the ingress router, R1, MAY
            consider the DE bit of the Frame Relay header when determining
            the value of that field. The egress router MAY then consider the
            value of this field when queuing the layer 2 PDU for egress.
            Note however that frames from the same VC MUST NOT be reordered.

         * C ( C/R ) Bit

            The ingress router, R1, SHOULD copy the C/R bit from the received
            Frame Relay PDU to the C bit of the control word. The egress
            router, R2, MUST copy the C bit into the output frame.



  4.2. ATM

      Two encapsulations are supported for ATM transport: one for ATM AAL5
      and another for ATM cells.

      The AAL5 CPCS-SDU encapsulation consists of the REQUIRED control
      word, and the AAL5 CPCS-SDU. The ATM cell encapsulation consists of
      an OPTIONAL control word, a 4 byte ATM cell header, and the ATM cell
      payload.


  4.2.1. ATM AAL5 CPCS-SDU Mode

      In ATM AAL5 mode the ingress router is required to reassemble AAL5
      CPCS-SDUs from the incoming VC and transport each CPCS-SDU as a
      single packet. No AAL5 trailer is transported. The control word is
      REQUIRED; its use, however, is optional, although desirable. Use of
      the control word means that the ingress and egress LSRs follow the
      procedures below. If an ingress LSR chooses not to use the control
      word, it MUST set the flags in the control word to 0; if an egress
      LSR chooses to ignore the control word, it MUST set the ATM control
      bits to 0.

      The EFCI and CLP bits are carried across the network in the control
      word. The edge routers that implement this document MAY, when either
      adding or removing the encapsulation described herein, change the
      EFCI bit from zero to one in order to reflect congestion in the



  Martini, et al.                                                                 [Page 8]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                             8/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   10
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


      network that is known to the edge routers, and the CLP bit from zero
      to one to reflect marking from edge policing of the ATM Sustained
      Cell Rate. The EFCI and CLP bits MUST NOT be changed from one to
      zero.

      The AAL5 CPCS-SDU is prepended by the following header:

        0                   1                   2                   3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      | Rsvd |T|E|L|C|      Length     |        Sequence Number         |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |                       ATM AAL5 CPCS-SDU                         |
      |                              "                                  |
      |                              "                                  |
      |                              "                                  |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+

         * T (transport type) bit

            Bit (T) of the control word indicates whether the packet contains
            an ATM cell or an AAL5 CPCS-SDU. If set the packet contains an
            ATM cell, encapsulated according to the ATM cell mode section
            below, otherwise it contains an AAL5 CPCS-SDU. The ability to
            transport an ATM cell in the AAL5 mode is intended to provide a
            means of enabling OAM functionality over the AAL5 VC.

         * E ( EFCI ) Bit

            The ingress router, R1, SHOULD set this bit to 1 if the EFCI bit
            of the final cell of those that transported the AAL5 CPCS-SDU is
            set to 1, or if the EFCI bit of the single ATM cell to be
            transported in the packet is set to 1. Otherwise this bit SHOULD
            be set to 0. The egress router, R2, SHOULD set the EFCI bit of
            all cells that transport the AAL5 CPCS-SDU to the value contained
            in this field.

         * L ( CLP ) Bit

            The ingress router, R1, SHOULD set this bit to 1 if the CLP bit
            of any of the ATM cells that transported the AAL5 CPCS-SDU is set
            to 1, or if the CLP bit of the single ATM cell to be transported
            in the packet is set to 1. Otherwise this bit SHOULD be set to
            0. The egress router, R2, SHOULD set the CLP bit of all cells
            that transport the AAL5 CPCS-SDU to the value contained in this
            field.




  Martini, et al.                                                                [Page 9]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           9/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   11
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


         * C ( Command / Response Field ) Bit

            When FRF.8.1 Frame Relay / ATM PVC Service Interworking [3]
            traffic is being transported, the CPCS-UU Least Significant Bit
            (LSB) of the AAL5 CPCS-SDU may contain the Frame Relay C/R bit.
            The ingress router, R1, SHOULD copy this bit to the C bit of the
            control word. The egress router, R2, SHOULD copy the C bit to the
            CPCS-UU Least Significant Bit (LSB) of the AAL5 CPCS PDU.


  4.2.2. ATM Cell Mode

      In this encapsulation mode ATM cells are transported individually
      without a SAR process. The ATM cell encapsulation consists of an
      OPTIONAL control word, and one or more ATM cells - each consisting of
      a 4 byte ATM cell header and the 48 byte ATM cell payload. This ATM
      cell header is defined as in the FAST encapsulation [4] section
      3.1.1, but without the trailer byte. The length of each frame,
      without the encapsulation headers, is a multiple of 52 bytes long.
      The maximum number of ATM cells that can be fitted in a frame, in
      this fashion, is limited only by the network MTU and by the ability
      of the egress router to process them. The ingress router MUST NOT
      send more cells than the egress router is willing to receive. The
      number of cells that the egress router is willing to receive may
      either be configured in the ingress router or may be signaled, for
      example using the methods described in [1]. The number of cells
      encapsulated in a particular frame can be inferred by the frame
      length. The control word is OPTIONAL. If the control word is used
      then the flag bits in the control word are not used, and MUST be set
      to 0 when transmitting, and MUST be ignored upon receipt.

      The EFCI and CLP bits are carried across the network in the ATM cell
      header. The edge routers that implement this document MAY, when
      either adding or removing the encapsulation described herein, change
      the EFCI bit from zero to one in order to reflect congestion in the
      network that is known to the edge router, and the CLP bit from zero
      to one to reflect marking from edge policing of the ATM Sustained
      Cell Rate. The EFCI and CLP bits SHOULD NOT be changed from one to
      zero.

      This diagram illustrates an encapsulation of two ATM cells:




  Martini, et al.                                                               [Page 10]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           10/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   12
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


        0                   1                   2                   3
        0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1 2 3 4 5 6 7 8 9 0 1
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |                   Control word ( Optional )                     |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |           VPI          |              VCI              | PTI |C|
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |                   ATM Payload ( 48 bytes )                      |
      |                           "                                     |
      |                           "                                     |
      |                           "                                     |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |           VPI          |              VCI              | PTI |C|
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+
      |                   ATM Payload ( 48 bytes )                      |
      |                           "                                     |
      |                           "                                     |
      |                           "                                     |
      +-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+-+


         * VPI

            The ingress router MUST copy the VPI field from the incoming cell
            into this field. For particular emulated VCs, the egress router
            MAY generate a new VPI and ignore the VPI contained in this
            field.

         * VCI

            The ingress router MUST copy the VCI field from the incoming ATM
            cell header into this field. For particular emulated VCs, the
            egress router MAY generate a new VCI.

         * PTI & CLP ( C bit )

            The PTI and CLP fields are the PTI and CLP fields of the incoming
            ATM cells. The cell headers of the cells within the packet are
            the ATM headers (without HEC) of the incoming cell.


  4.2.3. OAM Cell Support

      OAM cells MAY be transported on the VC LSP. An egress router that
      does not support transport of OAM cells MUST discard frames that
      contain an ATM cell with the high-order bit of the PTI field set to
      1. A router that supports transport of OAM cells MUST follow the
      procedures outlined in [4] section 8 for mode 0 only, in addition to



  Martini, et al.                                                               [Page 11]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           11/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   13
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


      the applicable procedures specified in [1].


  4.2.4. CLP bit to Quality of Service mapping

      The ingress router MAY consider the CLP bit when determining the
      value to be placed in the Quality of Service fields (e.g. the EXP
      fields of the MPLS label stack) of the encapsulating protocol. This
      gives the network visibility of the CLP bit. Note however that cells
      from the same VC MUST NOT be reordered.


  4.3. Ethernet VLAN

      For an Ethernet 802.1q VLAN the entire Ethernet frame without the
      preamble or FCS is transported as a single packet. The control word
      is OPTIONAL. If the control word is used then the flag bits in the
      control word are not used, and MUST be set to 0 when transmitting,
      and MUST be ignored upon receipt. The 4 byte VLAN tag is transported
      as is, and MAY be overwritten by the egress router.

      The ingress router MAY consider the user priority field [5] of the
      VLAN tag header when determining the value to be placed in the
      Quality of Service field of the encapsulating protocol (e.g., the EXP
      fields of the MPLS label stack). In a similar way, the egress router
      MAY consider the Quality of Service field of the encapsulating
      protocol when queuing the packet for egress. Ethernet packets
      containing hardware level CRC errors, framing errors, or runt packets
      MUST be discarded on input.


  4.4. Ethernet

      For simple Ethernet port to port transport, the entire Ethernet frame
      without the preamble or FCS is transported as a single packet. The
      control word is OPTIONAL. If the control word is used then the flag
      bits in the control word are not used, and MUST be set to 0 when
      transmitting, and MUST be ignored upon receipt. As in the Ethernet
      VLAN case, Ethernet packets with hardware level CRC errors, framing
      errors, and runt packets MUST be discarded on input.




  Martini, et al.                                                               [Page 12]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           12/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   14
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


  4.5. HDLC

      HDLC mode provides port to port transport of HDLC encapsulated
      traffic. The HDLC PDU is transported in its entirety, including the
      HDLC address, control and protocol fields, but excluding HDLC flags
      and the FCS. Bit/Byte stuffing is undone. The control word is
      OPTIONAL. If the control word is used then the flag bits in the
      control word are not used, and MUST be set to 0 when transmitting,
      and MUST be ignored upon receipt.

      The HDLC mode is suitable for port to port transport of Frame Relay
      UNI or NNI traffic. It must be noted, however, that this mode is
      transparent to the FECN, BECN and DE bits.


  4.6. PPP

      PPP mode provides point to point transport of PPP encapsulated
      traffic, as specified in [6]. The PPP PDU is transported in its
      entirety, including the protocol field (whether compressed using PFC
      or not), but excluding any media-specific framing information, such
      as HDLC address and control fields or FCS. Since media-specific
      framing is not carried the following options will not operate
      correctly if the PPP peers attempt to negotiate them:

         - Frame Check Sequence (FCS) Alternatives
         - Address-and-Control-Field-Compression (ACFC)
         - Asynchronous-Control-Character-Map (ACCM)

      Note also that VC LSP Interface MTU negotiation as specified in [1]
      is not affected by PPP MRU advertisement. Thus if a PPP peer sends a
      PDU with a length in excess of that negotiated for the VC LSP that
      PDU will be discarded by the ingress router.

      The control word is OPTIONAL. If the control word is used then the
      flag bits in the control word are not used, and MUST be set to 0 when
      transmitting, and MUST be ignored upon receipt.


  5. Using an MPLS Label as the Demultiplexer Field

      To use an MPLS label as the demultiplexer field, a 32-bit label stack
      entry [2] is simply prepended to the emulated VC encapsulation, and
      hence will appear as the bottom label of an MPLS label stack. This
      label may be called the "VC label". The particular emulated VC
      identified by a particular label value must be agreed by the ingress
      and egress LSRs, either by signaling (e.g, via the methods of [1]) or
      by configuration. Other fields of the label stack entry are set as



  Martini, et al.                                                               [Page 13]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           13/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   15
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


      follows.


  5.1. MPLS Shim EXP Bit Values

      If it is desired to carry Quality of Service information, the Quality
      of Service information SHOULD be represented in the EXP field of the
      VC label. If more than one MPLS label is imposed by the ingress LSR,
      the EXP field of any labels higher in the stack SHOULD also carry the
      same value.


  5.2. MPLS Shim S Bit Value

      The ingress LSR, R1, MUST set the S bit of the VC label to a value of
      1 to denote that the VC label is at the bottom of the stack.


  5.3. MPLS Shim TTL Values

      The ingress LSR, R1, SHOULD set the TTL field of the VC label to a
      value of 2.



  6. Security Considerations

      This document specifies only encapsulations, and not the protocols
      used to carry the encapsulated packets across the network. Each such
      protocol may have its own set of security issues, but those issues
      are not affected by the encapsulations specified herein.


  7. IANA Considerations

      This document has no IANA Actions.


  8. Full Copyright Statement

      Copyright (C) The Internet Society (2004). This document is subject
      to the rights, licenses and restrictions contained in BCP 78 and
      except as set forth therein, the authors retain all their rights.

      This document and the information contained herein are provided on an
      "AS IS" basis and THE CONTRIBUTOR, THE ORGANIZATION HE/SHE REPRESENTS
      OR IS SPONSORED BY (IF ANY), THE INTERNET SOCIETY AND THE INTERNET
      ENGINEERING TASK FORCE DISCLAIM ALL WARRANTIES, EXPRESS OR IMPLIED,



  Martini, et al.                                                               [Page 14]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           14/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   16
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


      INCLUDING BUT NOT LIMITED TO ANY WARRANTY THAT THE USE OF THE
      INFORMATION HEREIN WILL NOT INFRINGE ANY RIGHTS OR ANY IMPLIED
      WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


  9. Intellectual Property Statement

      The IETF takes no position regarding the validity or scope of any
      Intellectual Property Rights or other rights that might be claimed to
      pertain to the implementation or use of the technology described in
      this document or the extent to which any license under such rights
      might or might not be available; nor does it represent that it has
      made any independent effort to identify any such rights. Information
      on the procedures with respect to rights in RFC documents can be
      found in BCP 78 and BCP 79.

      Copies of IPR disclosures made to the IETF Secretariat and any
      assurances of licenses to be made available, or the result of an
      attempt made to obtain a general license or permission for the use of
      such proprietary rights by implementers or users of this
      specification can be obtained from the IETF on-line IPR repository at
      http://www.ietf.org/ipr.

      The IETF invites any interested party to bring to its attention any
      copyrights, patents or patent applications, or other proprietary
      rights that may cover technology that may be required to implement
      this standard. Please address the information to the IETF at ietf-
      ipr@ietf.org.

      By submitting this Internet-Draft, I certify that any applicable
      patent or other IPR claims of which I am aware have been disclosed,
      or will be disclosed, and any of which I become aware will be
      disclosed, in accordance with RFC 3668.


  10. References

      [1] "Transport of Layer 2 Frames Over MPLS", draft-martini-
      l2circuit-trans-mpls-14.txt. ( work in progress )

      [2] "MPLS Label Stack Encoding", E. Rosen, Y. Rekhter, D. Tappan, G.
           Fedorkow, D. Farinacci, T. Li, A. Conta. RFC3032

      [3] "Frame Relay / ATM PVC Service Interworking Implementation
      Agreement", Frame Relay Forum 2000.

      [4] "Frame Based ATM over SONET/SDH Transport (FAST)," 2000.




  Martini, et al.                                                               [Page 15]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           15/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   17
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005


      [5] "IEEE 802.3ac-1998" IEEE standard specification.

      [6] "The Point-to-Point Protocol (PPP)", RFC 1661.


  11. Author Information


      Luca Martini
      Cisco Systems, Inc.
      9155 East Nichols Avenue, Suite 400
      Englewood, CO, 80112
      e-mail: lmartini@cisco.com


      Nasser El-Aawar
      Level 3 Communications, LLC.
      1025 Eldorado Blvd.
      Broomfield, CO, 80021
      e-mail: nna@level3.net


      Giles Heron
      Tellabs
      Abbey Place
      24-28 Easton Street
      High Wycombe
      Bucks
      HP11 1NT
      UK
      e-mail: giles.heron@tellabs.com


      Dimitri Stratton Vlachos
      Mazu Networks, Inc.
      125 Cambridgepark Drive
      Cambridge, MA 02140
      e-mail: d@mazunetworks.com


      Dan Tappan
      Cisco Systems, Inc.
      250 Apollo Drive
      Chelmsford, MA, 01824
      e-mail: tappan@cisco.com




  Martini, et al.                                                               [Page 16]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           16/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   18
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005



      Jayakumar Jayakumar,
      Cisco Systems Inc.
      225, E.Tasman, MS-SJ3/3,
      San Jose , CA, 95134
      e-mail: jjayakum@cisco.com


      Alex Hamilton,
      Cisco Systems Inc.
      285 W. Tasman , MS-SJCI/3/4,
      San Jose, CA, 95134
      e-mail: tahamilt@cisco.com


      Eric Rosen
      Cisco Systems, Inc.
      250 Apollo Drive
      Chelmsford, MA, 01824
      e-mail: erosen@cisco.com


      Steve Vogelsang
      Laurel Networks, Inc.
      Omega Corporate Center
      1300 Omega Drive
      Pittsburgh, PA 15205
      e-mail: sjv@laurelnetworks.com


      John Shirron
      Laurel Networks, Inc.
      Omega Corporate Center
      1300 Omega Drive
      Pittsburgh, PA 15205
      e-mail: jshirron@laurelnetworks.com


      Toby Smith
      Laurel Networks, Inc.
      Omega Corporate Center
      1300 Omega Drive
      Pittsburgh, PA 15205
      e-mail: tob@laurelnetworks.com




  Martini, et al.                                                               [Page 17]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           17/18
2/17/2021               Casedraft-martini-l2circuit-encap-mpls-09
                             6:20-cv-00725-ADA Document                        37-3
                                                                  - Encapsulation      Filed
                                                                                  Methods       03/01/21
                                                                                          for Transport of LayerPage   19
                                                                                                                2 Frames   ofMPLS
                                                                                                                         over 19 Networks

  Internet Draft draft-martini-l2circuit-encap-mpls-09.txt                 February 2005



      Andrew G. Malis
      Vivace Networks, Inc.
      2730 Orchard Parkway
      San Jose, CA 95134
      e-mail: Andy.Malis@vivacenetworks.com


      Vinai Sirkay
      Vivace Networks, Inc.
      2730 Orchard Parkway
      San Jose, CA 95134
      e-mail: sirkay@technologist.com


      Vasile Radoaca
      Nortel Networks
      600 Technology Park
      Billerica MA 01821
      e-mail: vasile@nortelnetworks.com


      Chris Liljenstolpe
      Cable & Wireless
      11700 Plaza America Drive
      Reston, VA 20190
      e-mail: chris@cw.net


      Dave Cooper
      Global Crossing
      960 Hamlin Court
      Sunnyvale, CA 94089
      e-mail: dcooper@gblx.net


      Kireeti Kompella
      Juniper Networks
      1194 N. Mathilda Ave
      Sunnyvale, CA 94089
      e-mail: kireeti@juniper.net




  Martini, et al.                                                               [Page 18]




https://tools.ietf.org/html/draft-martini-l2circuit-encap-mpls-09                                                                           18/18
